Citation Nr: 1825392	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for seizure disorder, associated with posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1995 to January 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for seizure disorder.  Upon review of the evidence of record, the Board finds remand is required to ensure compliance with VA's duty to assist.  

In March 2012, a private physician noted that he had been providing treatment for the Veteran for PTSD and attention deficit hyperactivity disorder and that she started having neurological symptoms such as seizures, poor concentration, and trouble walking.  The Veteran was now housebound with family watching out for seizure episodes.  Family members submitted statements describing their observations of the episodes. 

The Veteran underwent a VA seizure examination in May 2012.  The examiner noted the lay reports of symptoms but also noted that an electroencephalogram and magnetic resonance image of the brain were normal.  He diagnosed " Autonomic sympathetic dysregulation associated with: a) Recurrent spells of non-vertiginous lightheadedness which have a clear-cut postural and positional component, b) Dermatographia, c) Recurrent spells of near-syncope; and Longstanding neurobehavioral symptoms involving anxiety/depression/post-traumatic stress disorder."  He opined that the Veteran's seizure disorder is not due to her service-connected posttraumatic stress disorder (PTSD).  The examiner felt the seizure disorder "to be due to either idiopathic and/or cryptogenic in origin."

In support of this opinion, the examiner stated "PTSD is a psychological disorder and the result of prior traumatic psychological issues.  On the other hand, recurrent seizure activity and convulsive problems are an actual physiologic disturbance in the brain's function resulting from either a structural, metabolic, traumatic, infection or sudden electrical disturbance in brain activity but not from a psychological issue."

In June 2012, a consulting neurologist referred to an electroencephalogram and noted that "it does not appear that this patient has organic etiology of shaking episodes."  

In December 2012, a seizure-like episode was observed by clinicians in a private hospital where the Veteran was awaiting gynecological surgery. 

In November 2016, a VA physician reviewed the record to address the seizure manifestations in view of the Veteran's service in Southwest Asia.  The physician noted the reports by lay witnesses of neurological symptoms and episodes but that two electroencephalograms in 2012 and 2014 did not capture epileptiform activity. 

Although the examiners acknowledged the lay reporting of episodes, they found no organic neurological disease.  The examiner in May 2012 inconsistently suggested that at least some neurobehavioral symptoms were associated with PTSD but then found that the neurological disorder, if any, was not caused by PTSD.  He did not provide an opinion whether any the Veteran's service-connected PTSD or other diseases or injuries have aggravated her seizure disorder. 

Furthermore, the examiner's rationale appears to rely the premise that seizure disorders are only physiological, rather than psychological, in nature.  Yet, the examiner also noted that the Veteran displayed longstanding neurobehavioral symptoms involving anxiety/depression/post-traumatic stress disorder. VA research since the May 2012 examiner's report suggests that seizure manifestations may be products of a mental health disorder.   See "Research: Many Veterans' seizures tied to TBI and PTSD, not epilepsy", posted January 15, 2014 (https://www.research.va.gov/currents/winter2013-14/winter2013-14-19.cfm) (discussing psychogenic non-epileptic seizures).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since January 2017.

2.  Schedule the Veteran for a VA seizure examination by an appropriate mental health professional.  

Request that the examiner review the entire file including the previous neurological and psychiatric treatment and examination reports.  Request that the examiner determine whether the Veteran's episodes represent a neurological and neuropsychiatric disability or both.  Specifically, if additional electroencephalograms continue to rule out organic disease, are the episodes manifestations of a mental health disorder?  

The examiner is to provide opinions on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's  manifestations of a seizure disability had their onset during active service or are attributable is related to any in-service disease, event, or injury; or

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any manifestations of a seizure disability are proximately due to or aggravated by a service-connected disease or injury, to include PTSD.  

If aggravation beyond the normal progression is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation.  

The examination report must include a complete rationale for all opinions expressed.

3.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (20142), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




